Appeal Reinstated and Order filed October 13, 2022




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-22-00361-CV
                                    ____________

              IN THE INTEREST OF A.Y.C., A CHILD, Appellant

                                          V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-02304J

                                      ORDER

        On October 4, 2022, we abated this appeal for appointment of new counsel.
A supplemental clerk’s record has been filed that reflects Michael F. Craig was
appointed October 4, 2022.

        Accordingly, the appeal is reinstated and appellant’s brief is due October 24,
2022.

                                    PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.